DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The amendment filed 17 March 2021 has been entered:
Claim(s) 1 and 11 is/are amended.
Claim(s) 1-12 is/are pending and considered below.

Allowable Subject Matter
Claim(s) 1-12 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: “the control part is configured to set rotation speed of the motor for a subsequent driving operation of the driver based on first information and second information of the driving operation, the first information corresponding to rotational energy of the flywheel immediately before the driving operation of the driver and the second information corresponding to rotational energy of the flywheel immediately after the driving operation of the driver”.
Adams (US 2002/0185514 A1), teaches detecting flywheel speed and setting a new appropriate motor speed; however, the information is not of the rotational energy of the flywheel immediately before and immediately after.
Garber (US 2016/0207185), Hlinka (US 2011/0132959), Crutcher (US 5,511,715), Wolf (US 2020/0030954), Enta (US 2021/0138622), and Po (US 2015/0306753) all lack teachings of the above limitations for the similar reasons as Adams.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731